United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1655
                                    ___________

Roselyn Daniels,                   *
                                   *
                  Appellant,       *
                                   * Appeal from the United States
      v.                           * District Court for the District
                                   * of South Dakota.
Wyodak Resources Development;      *
Black Hills Corporation,           *      [UNPUBLISHED]
                                   *
                  Appellees.       *
                              ___________

                            Submitted: October 22, 1999
                                Filed: October 28, 1999
                                   ___________

Before McMILLIAN, LAY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

        Roselyn Daniels appeals the district court's denial of Daniels's motion to amend
her complaint to add claims of sexual harassment and pregnancy discrimination.
Having carefully reviewed the record and the parties' arguments, we conclude the
district court did not abuse its discretion in refusing to allow Daniels to amend her
complaint. See Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998)
("Proper justification for denying [a motion to amend] includes: 'undue delay [or]
futility of amendment.'"). As the district court stated, the motion to amend was
untimely, having been made almost four months after the court-extended deadline for
motions had passed and more than five months after the discovery deadline had
expired, and would have prejudiced Wyodak Resources Development (Wyodak) and
Black Hills Corporation (Black Hills) because the proposed amendment involved
different factual and legal issues than those alleged in the original complaint and would
have required additional discovery. See id. As the district court also concluded, the
motion to amend would have been futile because Daniels did not properly present her
proposed claims of sexual harassment and pregnancy discrimination to the EEOC
before filing this action in the district court. See Shempert v. Harwick Chem. Corp.,
151 F.3d 793, 796-97 (8th Cir. 1998) (employer entitled to summary judgment because
employee did not present her Title VII claims in valid administrative charge to EEOC),
cert. denied, 119 S. Ct. 1028 (1999).

         Daniels also appeals the district court's grant of summary judgment to Wyodak
and Black Hills on Daniels's gender discrimination claim. Having made a thorough
inquiry, we conclude the district court is correct and the record supports the district
court's ruling. Because the parties' submissions show they are familiar with the issues
before this court and the law that controls our decision, we believe an extended
discussion would serve no useful purpose. We thus affirm for the reasons set out in the
district court's order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-